Per Curiam.

The complaint alleges, and plaintiff endorses, establishes the fact that his employment was for a specific period. That was the issue submitted to the jury, and although this issue was denied in defendant’s answer and false upon the trial, the jury believed plaintiff’s version of the question in controversy, as they had a right to do.
Under the circumstances it was immaterial whether there was a custom of giving and taking two weeks’ notice. If such a custom existed it did not affect the specific contract made by the parties hereto.
The judgment must be affirmed, with costs.
Present: Fitzsimons, Ch. J.; O’Dwyer and Scotchman, JJ.
Judgment affirmed, with costs.